                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                       In Bankruptcy:

SARINA MARIE MARSHALL                                Case No. 18-55741-tjt
GUY OKEEFE MARSHALL, JR.                             Chapter 7
                                                     Hon. Thomas J. Tucker
      Debtors


                       TRUSTEE’S OBJECTION TO
                    DEBTORS’ CLAIM OF EXEMPTIONS

      Trustee Wendy Turner Lewis, by her attorneys Clayson, Schneider & Miller

P.C., hereby objects as follows to Debtor’s claim of exemptions:

                                  JURISDICTION

1) Pursuant to 28 U.S.C. § 157(b)(2)(B) and Fed. R. Bankr. P. 4003, the

    Bankruptcy Court has jurisdiction over issues relating to disallowance of a

    debtor’s exemptions.

2) Matters involving disallowance of a debtor’s exemptions constitute a “core

    proceeding” under 28 U.S.C. § 157(b)(2).

                                       FACTS

3) Debtors Sarina Marie Marshall and Guy Okeefe Marshall, Jr. (“Debtors”) filed

    a voluntary petition for Chapter 7 bankruptcy on November 21, 2018.

4) Wendy Turner Lewis (“Trustee”) is the duly appointed Chapter 7 trustee.




  18-55741-tjt   Doc 25    Filed 01/18/19   Entered 01/18/19 11:27:36   Page 1 of 10
5) The original deadline to object to Debtors’ claim of exemptions is January 18,

   2019.

6) Debtors original schedules listed the following exemptions:

      a) “Home” under 11 U.S.C. §522(d)(1)(5) in the amount of “100% of fair

           market value up to any applicable statutory limit”; and

      b) Cash on hand under 11 U.S.C. § 522(d)(3) in the amount of “100% of

           fair market value up to any applicable statutory limit”.

7) “Home” is a property located at 37090 Emery St., Clinton Township, MI

   48036.

8) On information and belief, “Home” is titled solely in the name Debtor Sarina

   Marie Marshall.

9) Debtors initial Schedule C was for both Debtors combined, but Debtors have

   since filed amended Schedule C’s.

10) With the most recent amendments, the Debtors appear to be each claiming a

   full exemption in the house, and in two of the four vehicles now listed on

   Schedule B.




  18-55741-tjt   Doc 25    Filed 01/18/19   Entered 01/18/19 11:27:36   Page 2 of 10
                                    ARGUMENT

11) 11 U.S.C. § 522(d)(1) states in relevant part that a debtor is entitled to exempt

   “[t]he debtor's aggregate interest, not to exceed $ 23,675 in value, in real

   property or personal property that the debtor or a dependent of the debtor uses

   as a residence…”.

12) Under 11 U.S.C. § 522(d)(2), debtors are entitled to exempt “[t]he debtor’s

   interest, not to exceed $3,775.00 in value, in one motor vehicle”.

13) 11 U.S.C § 522(d)(3) allows a debtor to exempt “[t]he debtor's interest, not to

   exceed $600.00 in value in any particular item or $12,625.00 in aggregate

   value, in household furnishings, household goods, wearing apparel, appliances,

   books, animals, crops, or musical instruments, that are held primarily for the

   personal, family, or household use of the debtor or a dependent of the debtor.

14) Under 11 U.S.C. § 522(d)(5), a Debtor is entitled to exempt “…[t]he debtor’s

   aggregate interest in any property, not to exceed in value $1,250 plus up to

   $11,850 of any unused amount of the exemption provided under [11 U.S.C. §

   522(d)(1)]”.

15) Debtors’ exemptions claimed under 11 U.S.C. §522(d)(1)(5) is improper

   because this section does not exist.




  18-55741-tjt    Doc 25   Filed 01/18/19   Entered 01/18/19 11:27:36   Page 3 of 10
16) To the extent that Debtor Guy Okeefe Marshall, Jr. seeks to exempt an interest

   in “Home” under 11 U.S.C. §522(d)(1), his exemption should be denied

   because he does not own said property.

17) To the extent that either of the Debtors seek to exempt multiple vehicles under

   11 U.S.C. § 522(d)(2), such exemption should be denied.

18) Debtor’s exemption of cash on hand under 11 U.S.C. § 522(d)(3) is improper

   because cash on hand can only be claimed as exempt under 11 U.S.C. §

   522(d)(5).

19) This objection is authorized and timely under Fed. R. Bankr. P. 4003.

20) Trustee sought to arrange concurrence to the relief sought by this Motion in

   accordance with L.B.R. 9014-1(h) by letter dated January 7, 2019, but no

   response has been provided.

      WHEREFORE, the Trustee prays that the Debtors’ claim of exemptions is

denied pursuant to the proposed order submitted herewith.

                                 Respectfully submitted,

                                 CLAYSON, SCHNEIDER & MILLER P.C.

Dated: January 18, 2019          /s/ Peter F. Schneider
                                 Peter F. Schneider (P75256)
                                 Attorneys for Trustee
                                 645 Griswold, Suite 3900
                                 Detroit, MI 48226
                                 (313) 237-0850
                                 pete@detlegal.com




  18-55741-tjt   Doc 25   Filed 01/18/19   Entered 01/18/19 11:27:36   Page 4 of 10
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                       In Bankruptcy:

SARINA MARIE MARSHALL                               Case No. 18-55741-tjt
GUY OKEEFE MARSHALL, JR.                            Chapter 7
                                                    Hon. Thomas J. Tucker
      Debtors


                BRIEF IN SUPPORT OF TRUSTEE’S
         OBJECTION TO DEBTORS’ CLAIM OF EXEMPTIONS.

    For the reasons set forth in the Trustee’s Motion, filed herewith, the Trustee

prays that this Court deny the Debtors’ claim of exemptions.

                                Respectfully submitted,


                                CLAYSON, SCHNEIDER & MILLER P.C.

Dated January 18, 2019          /s/ Peter F. Schneider
                                Peter F. Schneider (P75256)
                                Attorneys for Trustee
                                645 Griswold, Suite 3900
                                Detroit, MI 48226
                                (313) 237-0850
                                pete@detlegal.com




  18-55741-tjt   Doc 25   Filed 01/18/19   Entered 01/18/19 11:27:36   Page 5 of 10
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                       In Bankruptcy:

SARINA MARIE MARSHALL                               Case No. 18-55741-tjt
GUY OKEEFE MARSHALL, JR.                            Chapter 7
                                                    Hon. Thomas J. Tucker
      Debtors


             PROPOSED ORDER GRANTING TRUSTEE’S
         OBJECTION TO DEBTORS’ CLAIM OF EXEMPTIONS.

      The Trustee, Wendy Turner Lewis (“Trustee”), having filed and served an

objection to the Debtors’ claim of exemptions, and there being no response,

      IT IS HEREBY ORDERED that the Trustee's objection to Debtors’ claim

of exemptions is SUSTAINED. The Debtors are not prejudiced by this order from

filing an amended claim of exemptions to correct the issues described herein.

      IT IS FURTHER ORDERED that the Debtors’ exemptions in real

property located at 37090 Emery St., Clinton Township, MI under 11 U.S.C. §

522(d)(1)(5) are DENIED.

      IT IS FURTHER ORDERED that the Debtors’ exemptions claimed under

11 U.S.C. § 522(d)(2) are DENIED to the extent that they seek to exempt multiple

vehicles per Debtor.

      IT IS FURTHER ORDERED that the Debtors’ exemptions claimed in

“cash on hand” under 11 U.S.C. § 522(d)(3) are DENIED.



  18-55741-tjt   Doc 25   Filed 01/18/19   Entered 01/18/19 11:27:36   Page 6 of 10
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                       In Bankruptcy:

SARINA MARIE MARSHALL                               Case No. 18-55741-tjt
GUY OKEEFE MARSHALL, JR.                            Chapter 7
                                                    Hon. Thomas J. Tucker
      Debtors


                   NOTICE OF TRUSTEE’S OBJECTION
                  TO DEBTORS’ CLAIM OF EXEMPTIONS

      Clayson, Schneider & Miller P.C., on behalf of Wendy Turner Lewis,

Trustee, has filed papers with the court entitled Trustee’s Objection to Debtors’

Claim of Exemptions.

      Your rights may be affected. You should read these papers carefully and

discuss them with your attorney if you have on in the bankruptcy case. (If you do

not have an attorney, you may wish to consult with one).

      If you do not want the court to grant the relief as set forth above, or if you

want the court to consider your views on the motion, within fourteen (14) days,

you or your attorney must:

1. File with the Court a written response or answer, explaining your position at:

                          United States Bankruptcy Court
                              211 W. Fort St., 17th Fl.
                                 Detroit, MI 48226




  18-55741-tjt   Doc 25   Filed 01/18/19   Entered 01/18/19 11:27:36   Page 7 of 10
If you mail your response to the court for filing, you must mail it early enough so

the court will receive it on or before the date stated above. All attorneys are

required to file pleadings electronically.

      You must also mail a copy to:
      Office of the United States Trustee             Peter F. Schneider
      211 W. Fort St.                                 645 Griswold St., Suite 3900
      Detroit, MI 48226                               Detroit, MI 48226

2. If a response or motion is timely filed and served, the clerk will schedule a

   hearing on the motion and you will be served with a notice of the date, time and

   location of the hearing. If you or your attorney do not take these steps, the

   court may decide that you do not oppose the relief sought in the Motion

   and may enter an order granting that relief.

                                 Respectfully submitted,


                                 CLAYSON, SCHNEIDER & MILLER P.C.

Dated January 18, 2019           /s/ Peter F. Schneider
                                 Peter F. Schneider (P75256)
                                 Attorneys for Trustee
                                 645 Griswold, Suite 3900
                                 Detroit, MI 48226
                                 (313) 237-0850
                                 pete@detlegal.com




  18-55741-tjt   Doc 25   Filed 01/18/19     Entered 01/18/19 11:27:36   Page 8 of 10
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
In the Matter of:                       In Bankruptcy:

SARINA MARIE MARSHALL                               Case No. 18-55741-tjt
GUY OKEEFE MARSHALL, JR.                            Chapter 7
                                                    Hon. Thomas J. Tucker
      Debtors


                          CERTIFICATE OF SERVICE

      Re:   Trustee’s Objection to Debtors’ Claim of Exemptions; Brief in

            Support of Trustee’s Objection to Debtors’ Claim of Exemptions;

            proposed order; notice of opportunity to respond; and certificate of

            service.

      I hereby certify that on the 18th day of January, 2019, I electronically filed

the foregoing Paper(s) with the Clerk of the Court using the ECF system which

will send notification of such filing to the Office of the United States Trustee and

all those listed by the court as receiving electronic notices in this case from the

court’s CM/ECF system.

      I further certify that on the 18th day of January, 2019, in accordance with

Fed. R. Bankr. P. 4003(b)(4), copies of the foregoing documents were sent to the

Debtors at 37090 Emery St., Clinton Township, MI.

                              [continued on next page]




  18-55741-tjt   Doc 25   Filed 01/18/19   Entered 01/18/19 11:27:36   Page 9 of 10
                                   Respectfully submitted,

                                   CLAYSON, SCHNEIDER & MILLER P.C.

Dated: January 18, 2019            /s/ Peter F. Schneider
                                   Peter F. Schneider (P75256)
                                   Attorneys for Trustee
                                   645 Griswold, Suite 3900
                                   Detroit, MI 48226
                                   (313) 237-0850
                                   pete@detlegal.com

	
	
	




    18-55741-tjt   Doc 25   Filed 01/18/19   Entered 01/18/19 11:27:36   Page 10 of 10
